 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                         No. 2:16-cr-0102 GEB CKD
12                      Respondent,
13          v.                                         ORDER
14   MATTHEW GENE BALLARD,
15                      Movant.
16

17          Movant is a federal prisoner proceeding pro se on a motion to vacate, set aside, or correct

18   his sentence pursuant to 28 U.S.C. § 2255. (ECF No. 41.) The motion to vacate is fully briefed.

19   However, respondent recently filed a notice that a complaint has been filed against one of the law

20   enforcement officers who participated in the investigation of movant. (ECF No. 57.) In response,

21   movant has requested the appointment of counsel and leave to proceed in forma pauperis. (ECF

22   Nos. 60, 61.)

23          Title 18 U.S.C. § 3006A(a)(2) authorizes the court to appoint counsel to represent a

24   habeas petitioner who is financially eligible whenever “the court determines that the interests of

25   justice so require.” “Unless an evidentiary hearing is required, the decision to appoint counsel is

26   within the discretion of the district court.” Knaubert v. Goldsmith, 791 F.2d 722, 728 (9th Cir.

27   1986) (citing Bashor v. Risley, 730 F.2d 1228, 1234 (9th Cir. 1984); Rule 8, 28 U.S.C. foll. §

28   2254.) In this instance, the court finds that movant’s motion to proceed in forma pauperis
                                                      1
 1   demonstrates his financial eligibility and the interests of justice require the appointment of

 2   counsel. Appointment shall be for the limited purpose of ascertaining respondent’s position on,

 3   assessing the effect of, and, if necessary, conducting negotiations with respondent related to the

 4   effect of the charges against the investigating officer on movant’s conviction.

 5           Accordingly, IT IS HEREBY ORDERED that:

 6           1. Movant’s motion to proceed in forma pauperis (ECF No. 61) is granted.

 7           2. Movant’s motion for appointment of counsel (ECF No. 60) is granted in part.

 8           3. The Federal Defender is appointed to represent petitioner for the limited purpose

 9   outlined in this order.

10           4. The Clerk of the Court is directed to serve a copy of the petition and this order on the

11   Federal Defender, Attention: Habeas Appointment.

12           5. Movant’s counsel shall contact the Clerk’s Office to make arrangements for copies of

13   documents in the file.

14           6. Within forty-five days of the filing of this order, counsel for movant shall file a status

15   report advising the court whether they have completed an assessment and whether negotiations

16   with respondent, if any, have concluded or are ongoing.

17   Dated: January 10, 2019
                                                       _____________________________________
18
                                                       CAROLYN K. DELANEY
19                                                     UNITED STATES MAGISTRATE JUDGE

20
21   13:ball0102.110a

22

23

24

25

26
27

28
                                                       2
